As filed with the Securities and Exchange Commission on February 25, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: December 31, 2013 Item 1. Schedule of Investments. Boston Common U.S. Equity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value COMMON STOCKS - 98.3% Consumer Discretionary - 10.9% Bed Bath & Beyond, Inc. * $ Ford Motor Company * Home Depot, Inc. Lowes Companies, Inc. priceline.com, Inc. * Time Warner Cable, Inc. VF Corporation Walt Disney Company Consumer Staples - 9.3% Colgate Palmolive Company Costco Wholesale Corporation Kraft Foods Group, Inc. McCormick & Company, Inc. Mondelez International, Inc. PepsiCo, Inc. Procter & Gamble Company Whole Foods Market, Inc. Energy - 8.1% Apache Corporation BG Group PLC - ADR EOG Resources, Inc. National Oilwell Varco, Inc. Spectra Energy Corporation Statoil ASA - ADR Financials - 16.1% Aflac, Inc. Aon PLC CME Group Inc. First Republic Bank Franklin Resources, Inc. JP Morgan Chase & Company MetLife, Inc. Morgan Stanley Northern Trust Corporation PNC Financial Services Group, Inc. Simon Property Group, Inc. T. Rowe Price Group, Inc. Health Care - 15.2% Baxter International, Inc. Biogen Idec Inc. * Bristol Myers Squibb Company Express Scripts Holding Company * Gilead Sciences, Inc. * Johnson & Johnson Merck & Company, Inc. Novartis AG - ADR Novo Nordisk AS - ADR Roche Holding LTD - ADR Zimmer Holdings, Inc. Industrials - 10.6% 3M Company Carlisle Companies, Inc. Cummins, Inc. Deere & Company Emerson Electric Company Equifax Inc. Parker Hannifin Corporation Snap-on Inc. W.W. Grainger, Inc. Information Technology - 21.3% Apple, Inc. Check Point Software Technologies LTD * Cognizant Technology Solutions - Class A * eBay Inc. * EMC Corporation Google, Inc. * Microsoft Corporation Oracle Corporation Qualcomm, Inc. Silver Spring Networks, Inc. * Veeco Instruments, Inc. * Visa, Inc. Materials - 3.5% AptarGroup, Inc. Cytec Industries, Inc. Praxair, Inc. Telecommunication Services - 2.6% SBA Communications Corp. * Vodafone Group PLC - ADR Utilities - 0.7% WGL Holdings, Inc. TOTAL COMMON STOCKS (Cost $9,486,923) SHORT-TERM INVESTMENTS - 2.2% Fidelity Money Market Portfolio, 0.03% (1) TOTAL SHORT-TERM INVESTMENTS - 2.2% (Cost $262,637) TOTAL INVESTMENTS IN SECURITIES - 100.5% (Cost $9,749,560) Liabilities in Excess of Other Assets - (0.5)% ) NET ASSETS - 100.0% $ * Non-income producing security. Seven-day yield as of December 31, 2013. ADR American Depositary Receipt PLC Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and /or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2013 (unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U. S. Generally Accepted Accounting Principles ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2013.See Schedule of Investments for industry breakouts: Level 1 Level 2 Level 3 Total Description Common Stocks $ $
